      Case 6:21-cv-00162-ADA-JCM Document 137-1 Filed 06/08/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF TEXAS

                                     WACO DIVISION



 JENNILYN SALINAS, et al.,                         §

                                                   §

         Plaintiffs,                               §

                                               §

 V.                                            §

                                               §

 NANCY PELOSI, et al.,                         §


                                               i        No. 6:21-cv-00162-ADA-JCM
         Defendants.

                                               §

                                               §

                                               §

                                               §

                                               §

                                               §

                                               §

         DECLARATION OF J. JUSTIN RIEMER IN SUPPORT OF THE

                       REPUBLICAN NATIONAL COMMITTEE'S

                           MOTION TO SET ASIDE DEFAULT



        I, J. Justin Riemer, hereby declare as follows under 28 U. S . C. § 1746:



        1.    I am over 18 years of age and am competent to make this declaration.



        2.    I   am   currently   employed   as       the   Chief   Counsel   for   the   Republican



National Committee ("RNC).



        3.    In my job as Chief Counsel, I have firsthand knowledge of how the RNC



became informed of the default in this case and the RN C's response to that default.



        4.    To the best of my knowledge,             nobody at the RNC was          served with a



summons or complaint in this case.



        5.    On June 2, 2021, I was notified by a former RNC employee of the entry



of default in this case.
   Case 6:21-cv-00162-ADA-JCM Document 137-1 Filed 06/08/21 Page 2 of 2




      6.     Before then, I had no knowledge of Plaintiffs' motion for entry of default,



and I had no knowledge that the RNC had reportedly been served.



      7.     On June 2, 2021, the same day I learned about the entry of default, I



contacted outside counsel for purposes of retaining representation in this case.



      I declare under penalty of perjury that the foregoing is true and correct.




Executed on June 8, 2021

                                                     J.'   (stin Riemer

                                                     Chief Counsel

                                                     Republican National Committee
